                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 1 of 28 Page ID #:1




                                                                               1 MATTHEW E. LEWITZ (SBN 325379)
                                                                                  mlewitz@cozen.com
                                                                               2 COZEN O'CONNOR
                                                                               3 601 S. Figueroa Street, Suite 3700
                                                                                 Los Angeles, CA 90017
                                                                               4 Telephone: (213) 892-7937
                                                                               5 Facsimile: (213) 892-7999
                                                                               6 CAMILLE M. MILLER (PA Bar No. 79670)
                                                                                 (Pro Hac Vice Pending)
                                                                               7 cmiller@cozen.com
                                                                               8 MELANIE A. MILLER (PA Bar No. 73499)
                                                                                 (Pro Hac Vice Pending)
                                                                               9 mmiller@cozen.com
                                                                              10 KEVIN M. GIBBS (PA Bar No. 326053)
                                                                                 (Pro Hac Vice Pending)
                                                                              11 kgibbs@cozen.com
                                                                              12 COZEN O’CONNOR
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                                 One Liberty Place, 1650 Market Street
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 Philadelphia, Pennsylvania 19103
                                                                              14 Telephone: (215) 665-2000
                                                                                 Facsimile: (215) 701-2273
                                                                              15
                                                                              16 Attorneys for Plaintiffs Universal Services of
                                                                                 America, LP and Universal Protection
                                                                              17
                                                                                 Service, LP
                                                                              18
                                                                              19                        UNITED STATES DISTRICT COURT

                                                                              20                       CENTRAL DISTRICT OF CALIFORNIA

                                                                              21 UNIVERSAL SERVICES OF AMERICA,             Case No.
                                                                                 LP, and UNIVERSAL PROTECTION
                                                                              22
                                                                                 SERVICE, LP                                COMPLAINT FOR:
                                                                              23                                            (1) FEDERAL TRADEMARK
                                                                                            Plaintiffs,
                                                                                                                                INFRINGEMENT;
                                                                              24
                                                                                       vs.                                  (2) FEDERAL COPYRIGHT
                                                                              25                                                INFRINGEMENT;
                                                                                 ALLIED GLOBAL SECURITY                     (3) FEDERAL UNFAIR
                                                                              26 SERVICES INC.,
                                                                                                                                COMPETITION
                                                                              27            Defendant.
                                                                              28
                                                                                                                        1
                                                                                                                     COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 2 of 28 Page ID #:2




                                                                               1                                                   (4) UNFAIR COMPETITION PER
                                                                                                                                       CAL. BUS. & PROF. CODE §
                                                                               2                                                       17200
                                                                               3                                                   (5) DILUTION BY BLURRING

                                                                               4                                                   DEMAND FOR JURY TRIAL
                                                                               5
                                                                               6
                                                                               7
                                                                                                                     COMPLAINT
                                                                               8
                                                                                         Plaintiffs Universal Services of America, LP and Universal Protection
                                                                               9
                                                                                   Service, LP (collectively, “Allied Universal”), by and through their undersigned
                                                                              10
                                                                                   attorneys for their complaint against Defendant Allied Global Security Services
                                                                              11
                                                                                   (“Allied Global Security”) allege as follows:
                                                                              12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                                                                         Parties
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13
                                                                                         1.     Plaintiff Universal Services of America, LP is a California limited
                                                                              14
                                                                                   partnership with a place of business at 1551 N. Tustin Avenue, Suite 650, Santa Ana,
                                                                              15
                                                                                   CA 92705.
                                                                              16
                                                                                         2.     Plaintiff Universal Protection Service, LP is a California limited
                                                                              17
                                                                                   partnership with a place of business at 1551 N. Tustin Avenue, Suite 650, Santa Ana,
                                                                              18
                                                                                   CA 92705.
                                                                              19
                                                                                         3.     Defendant Allied Global Security Services Inc. is a California
                                                                              20
                                                                                   corporation with an address of 3615 Main St., Suite 103, Riverside, California 92501.
                                                                              21
                                                                                                                 Jurisdiction and Venue
                                                                              22
                                                                                         4.     This action arises under the Acts of Congress under the Lanham Act,
                                                                              23
                                                                                   Title 15 U.S.C. § 1051, et seq., copyright laws of the United States, Title 17 U.S.C.
                                                                              24
                                                                                   §§ 101 et seq., California’s Unfair Competition Law (Cal. Bus. & Prof. Code
                                                                              25
                                                                                   § 17200), and common law. As such, this Court has subject matter jurisdiction under
                                                                              26
                                                                                   the provisions of Title 28 U.S.C. §§ 1331 and 1338 because this action involves
                                                                              27
                                                                                   federal questions of law.
                                                                              28
                                                                                                                          2
                                                                                                                       COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 3 of 28 Page ID #:3




                                                                               1         5.      This court has original jurisdiction over the claims brought under federal
                                                                               2 law pursuant to 28 U.S.C. §§ 1331 and 1338.
                                                                               3         6.      This court has supplemental jurisdiction over the claims brought under
                                                                               4 the common law pursuant to 28 U.S.C. § 1338(b) and 28 U.S.C. § 1367(a).
                                                                               5         7.      This Court may exercise personal jurisdiction over Allied Global
                                                                               6 Security because it is incorporated and domiciled in the State of California.
                                                                               7 Accordingly, Allied Global Security resides in California and this Court has personal
                                                                               8 jurisdiction.
                                                                               9         8.      Venue is proper in this judicial district pursuant to Title 28 U.S.C. §
                                                                              10 1391(b).
                                                                              11        Background as to Allied Universal’s Business and Intellectual Property
                                                                              12         9.      Allied Universal is the largest security services company in North
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 America with over 230,000 employees and primarily focuses on its security services,
                                                                              14 while also providing safety, event, screening, identity theft, staffing, and janitorial
                                                                              15 services (the “Allied Universal Services”) throughout the entire United States and
                                                                              16 abroad.
                                                                              17         10.     Allied Universal has used marks containing “ALLIED” for Allied
                                                                              18 Universal Services dating all the way back to 1957 when Allied Security founded
                                                                              19 AlliedBarton.
                                                                              20         11.     In August 2016, AlliedBarton Security Services joined with Universal
                                                                              21 Services of America to form Universal, d/b/a Allied Universal, the largest security
                                                                              22 company in North America. In 2018, Allied Universal continued to expand and bought
                                                                              23 U.S. Security Associates, along with its affiliate, StaffPro. In 2019, Allied Universal
                                                                              24 began operation in the United Kingdom, with offices in London, Glasgow, and
                                                                              25 Belfast. In 2021, Allied Universal acquired G4S, which now makes Allied Universal
                                                                              26 the third largest employer in any industry in all of North America and the seventh
                                                                              27 largest employer in the world.
                                                                              28
                                                                                                                           3
                                                                                                                        COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 4 of 28 Page ID #:4




                                                                               1         12.   Since 2016, Allied Universal has made significant efforts to develop its
                                                                               2 ALLIED UNIVERSAL brand (the “Brand”) and has come to gain substantial
                                                                               3 goodwill associated with the Brand throughout the United States and abroad.
                                                                               4         13.   To protect the Brand, Allied Universal has registered its intellectual
                                                                               5 property rights through many copyright and trademark registrations. As required by
                                                                               6 intellectual property law, Allied Universal engages in significant efforts to enforce its
                                                                               7 rights when necessary.
                                                                               8         14.   Allied Universal has adopted and used numerous trademarks and
                                                                               9 copyrights containing ALLIED and/or owns numerous U.S. trademark and copyright
                                                                              10 registrations containing ALLIED for use in connection with the Allied Universal
                                                                              11 Services (collectively, the “ALLIED Marks”), including, but not limited to, “ALLIED
                                                                              12 UNIVERSAL SECURITY SERVICES PATCH DESIGN”, ALLIED UNIVERSAL,
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13
                                                                              14 ALLIED UNIVERSAL and Design                              ,   ALLIED       UNIVERSAL
                                                                              15 SECURITY SERVICES, ALLIED UNIVERSAL SECURITY SERVICES and
                                                                              16
                                                                              17
                                                                              18
                                                                              19 Design                 , ALLIED UNIVERSAL THERE FOR YOU and Design
                                                                              20                       , and ALLIED UNIVERSAL SECURITY SYSTEMS.
                                                                              21         15.   On May 6, 2016, Allied Universal filed an application for registration of
                                                                              22 the mark ALLIED UNIVERSAL in the United States Patent and Trademark Office on
                                                                              23 the Principal Register under the Lanham Act, 15 U.S.C. § 1051 et seq. This application
                                                                              24 was assigned Serial No. 87/027,906 and covers the use of this mark in connection
                                                                              25 with “Janitorial services; Installation and maintenance of security systems for
                                                                              26 buildings and premises” in Class 37, “Training services in the field of fire prevention,
                                                                              27 life-saving techniques, and building safety; educational services, namely, conducting
                                                                              28 classes, seminars, conferences, workshops, and podcasts in the field of security guard
                                                                                                                          4
                                                                                                                       COMPLAINT
                                                                                 Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 5 of 28 Page ID #:5




                                                                               1 training and proper surveillance and distributing course materials in connection
                                                                               2 therewith; providing on-line training classes, courses, seminars, workshops, and
                                                                               3 podcasts in the field of security guard training and proper surveillance and distributing
                                                                               4 course materials in connection therewith; training services in the field of security
                                                                               5 guard and proper surveillance in connection therewith” in Class 41, “Providing a
                                                                               6 website featuring non-downloadable software for use in database management, for
                                                                               7 use as spreadsheet, for word processing, for tracking and reporting documents,
                                                                               8 information and metrics in the field of security guard services; providing on-line non-
                                                                               9 downloadable software for use in database management, for use as spreadsheet, for
                                                                              10 word processing, for tracking and reporting documents, information and metrics in
                                                                              11 the field of security guard services; computer software consultation” in Class 42, and
                                                                              12 “Security services in the nature of security guard services; evaluating and assessing
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 on-site security programs for others; Property surveillance and security protective
                                                                              14 services, namely, providing executive protection, civil protection, personal security
                                                                              15 consultation, home security consultation, personal body guarding, control of building
                                                                              16 environmental access and security systems; security guard services; security guard
                                                                              17 services, namely, provision of uniformed, unarmed security professionals; security
                                                                              18 consulting services in the fields of fire and life safety, and emergency and terrorism
                                                                              19 response; and design and implementation of security programs, including standing,
                                                                              20 patrol and console security, fire and life safety, and emergency and terrorism response;
                                                                              21 consultation in the field of data theft and identity theft; fraud and identity theft
                                                                              22 protection services; monitoring of credit reports, the Internet, and public records to
                                                                              23 facilitate the detection and prevention of identity theft and fraud; monitoring of
                                                                              24 security systems for buildings and premises; security consulting services, namely,
                                                                              25 evaluating and assessing on-site security programs for others; providing property
                                                                              26 surveillance services, namely, monitoring security systems and security guarding for
                                                                              27 facilities; security protective services, namely, providing executive protection,
                                                                              28 personal security consultation, and personal body guarding; concierge services,
                                                                                                                          5
                                                                                                                       COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 6 of 28 Page ID #:6




                                                                               1 namely, hotel concierge services, personal concierge services for others comprising
                                                                               2 making requested personal arrangements and reservations, running errands and
                                                                               3 providing customer specific information to meet individual needs, all rendered in
                                                                               4 business establishments, office buildings, hotels, residential complexes and homes”
                                                                               5 in Class 45. The date of first use of this mark is at least as early as August 1, 2016.
                                                                               6 This application was allowed by the Patent and Trademark Office and issued as
                                                                               7 Registration No. 5,136,006 on February 7, 2017. This registration is active and valid.
                                                                               8         16.   On June 24, 2016, Allied Universal filed an application for registration
                                                                               9
                                                                              10 of the mark ALLIED UNIVERSAL and Design                               in   the   United
                                                                              11 States Patent and Trademark Office on the Principal Register under the Lanham Act,
                                                                              12 15 U.S.C. § 1051 et seq. This application was assigned Serial No. 87/082,912 and
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 covers the use of this mark in connection with “Security services in the nature of
                                                                              14 security guard services; evaluating and assessing on-site security programs for others;
                                                                              15 and property surveillance and security protective services, namely, providing
                                                                              16 executive protection, civil protection, personal security consultation, home security
                                                                              17 consultations, personal body guarding, control of building environmental access and
                                                                              18 security systems; security guard services; security guard services, namely, provision
                                                                              19 of uniformed, unarmed security professionals; security consulting services in the
                                                                              20 fields of fire and life safety, and emergency and terrorism response; and design and
                                                                              21 implementation of security programs, including standing, patrol and console security,
                                                                              22 fire and life safety, and emergency and terrorism response; consultation in the field of
                                                                              23 data theft and identity theft; fraud and identity theft protection services; monitoring
                                                                              24 of credit reports, the Internet, and public records to facilitate the detection and
                                                                              25 prevention of identity theft and fraud; identity verification, namely, providing
                                                                              26 authentication of personal identification information; monitoring of security systems
                                                                              27 for buildings and premises; security consulting services, namely, evaluating and
                                                                              28 assessing on-site security programs for others; providing property surveillance
                                                                                                                          6
                                                                                                                       COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 7 of 28 Page ID #:7




                                                                               1 services, namely, monitoring security systems and security guarding for facilities;
                                                                               2 security protective services, namely, providing executive protection, personal security
                                                                               3 consultation, and personal body guarding; concierge services, namely, hotel concierge
                                                                               4 services, personal concierge services for others comprising making requested
                                                                               5 personal arrangements and reservations, running errands and providing customer
                                                                               6 specific information to meet individual needs, all rendered in business establishments,
                                                                               7 office buildings, hotels, residential complexes and homes” in Class 45. The date of
                                                                               8 first use of this mark is at least as early as August 1, 2016. This application was
                                                                               9 allowed by the Patent and Trademark Office and issued as Registration No. 5,302,678
                                                                              10 on October 3, 2017. This registration is active and valid.
                                                                              11         17.   On May 26, 2016, Allied Universal filed an application for registration
                                                                              12 of the mark ALLIED UNIVERSAL SECURITY SERVICES in the United States
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 Patent and Trademark Office on the Principal Register under the Lanham Act, 15
                                                                              14 U.S.C. § 1051 et seq. This application was assigned Serial No. 87/051,263 and covers
                                                                              15 the use of this mark in connection with “Training services in the field of fire
                                                                              16 prevention, life-saving techniques, and building safety; educational services, namely,
                                                                              17 conducting classes, seminars, conferences, workshops, and podcasts in the field of
                                                                              18 security guard training and proper surveillance and distributing course materials in
                                                                              19 connection therewith; providing on-line training classes, courses, seminars,
                                                                              20 workshops, and podcasts in the field of security guard training and proper surveillance
                                                                              21 and distributing course materials in connection therewith; training services in the field
                                                                              22 of security guard and proper surveillance in connection therewith” in Class 41,
                                                                              23 “Providing a website featuring non-downloadable software for use in database
                                                                              24 management, for use as spreadsheet, for word processing, for tracking and reporting
                                                                              25 documents, information and metrics in the field of security guard services; providing
                                                                              26 on-line non-downloadable software for use in database management, for use as
                                                                              27 spreadsheet, for word processing, for tracking and reporting documents, information
                                                                              28 and metrics in the field of security guard services; computer software consultation”
                                                                                                                          7
                                                                                                                       COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 8 of 28 Page ID #:8




                                                                               1 in Class 42, and “Security services in the nature of security guard services; evaluating
                                                                               2 and assessing on-site security programs for others; Property surveillance and security
                                                                               3 protective services, namely, providing executive protection, civil protection, personal
                                                                               4 security consultation, home security consultation, personal body guarding, control of
                                                                               5 building environmental access and security systems; security guard services; security
                                                                               6 guard services, namely, provision of uniformed, unarmed security professionals;
                                                                               7 security consulting services in the fields of fire and life safety, and emergency and
                                                                               8 terrorism response; and design and implementation of security programs, including
                                                                               9 standing, patrol and console security, fire and life safety, and emergency and terrorism
                                                                              10 response; consultation in the field of data theft and identity theft; fraud and identity
                                                                              11 theft protection services; monitoring of credit reports, the Internet, and public records
                                                                              12 to facilitate the detection and prevention of identity theft and fraud; monitoring of
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 security systems for buildings and premises; security consulting services, namely,
                                                                              14 evaluating and assessing on-site security programs for others; providing property
                                                                              15 surveillance services, namely, monitoring security systems and security guarding for
                                                                              16 facilities; security protective services, namely, providing executive protection,
                                                                              17 personal security consultation, and personal body guarding; concierge services,
                                                                              18 namely, hotel concierge services, personal concierge services for others comprising
                                                                              19 making requested personal arrangements and reservations, running errands and
                                                                              20 providing customer specific information to meet individual needs, all rendered in
                                                                              21 business establishments, office buildings, hotels, residential complexes and homes”
                                                                              22 in Class 45. The date of first use of this mark is at least as early as August 1, 2016.
                                                                              23 This application was allowed by the Patent and Trademark Office and issued as
                                                                              24 Registration No. 5,136,112 on February 7, 2017. This registration is active and valid.
                                                                              25         18.   On June 30, 2016, Allied Universal filed an application for registration
                                                                              26 of the mark ALLIED UNIVERSAL SECURITY SERVICES and
                                                                              27
                                                                              28
                                                                                                                          8
                                                                                                                       COMPLAINT
                                                                                   Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 9 of 28 Page ID #:9




                                                                               1
                                                                               2
                                                                               3
                                                                               4 Design                  in the United States Patent and Trademark Office on the
                                                                               5 Principal Register under the Lanham Act, 15 U.S.C. § 1051 et seq. This application
                                                                               6 was assigned Serial No. 87/089,210 and covers the use of this mark in connection
                                                                               7 with “Security services in the nature of security guard services; evaluating and
                                                                               8 assessing on-site security programs for others; and property surveillance and security
                                                                               9 protective services, namely, providing executive protection, civil protection, personal
                                                                              10 security consultation, home security consultations, personal body guarding, control of
                                                                              11 building environmental access and security systems; security guard services; security
                                                                              12 guard services, namely, provision of uniformed, unarmed security professionals;
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 security consulting services in the fields of fire and life safety, and emergency and
                                                                              14 terrorism response; and design and implementation of security programs, including
                                                                              15 standing, patrol and console security, fire and life safety, and emergency and terrorism
                                                                              16 response; consultation in the field of data theft and identity theft; fraud and identity
                                                                              17 theft protection services; monitoring of credit reports, the Internet, and public records
                                                                              18 to facilitate the detection and prevention of identity theft and fraud; identity
                                                                              19 verification, namely, providing authentication of personal identification information;
                                                                              20 monitoring of security systems for buildings and premises; security consulting
                                                                              21 services, namely, evaluating and assessing on-site security programs for others;
                                                                              22 providing property surveillance services, namely, monitoring security systems and
                                                                              23 security guarding for facilities; security protective services, namely, providing
                                                                              24 executive protection, personal security consultation, and personal body guarding;
                                                                              25 concierge services, namely, hotel concierge services, personal concierge services for
                                                                              26 others comprising making requested personal arrangements and reservations, running
                                                                              27 errands and providing customer specific information to meet individual needs, all
                                                                              28 rendered in business establishments, office buildings, hotels, residential complexes
                                                                                                                          9
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 10 of 28 Page ID #:10




                                                                               1 and homes” in Class 45. The date of first use of this mark is at least as early as August
                                                                               2 1, 2016. This application was allowed by the Patent and Trademark Office and issued
                                                                               3 as Registration No. 5,150,269 on February 28, 2017. This registration is active and
                                                                               4 valid.
                                                                               5          19.    On July 18, 2016, Allied Universal filed an application for registration
                                                                               6 of   the       mark ALLIED      UNIVERSAL THERE            FOR YOU         and   Design
                                                                               7                          in the United States Patent and Trademark Office on the
                                                                               8 Principal Register under the Lanham Act, 15 U.S.C. § 1051 et seq. This application
                                                                               9 was assigned Serial No. 87/107,363 and covers the use of this mark in connection
                                                                              10 with “Payroll administration and management services; payroll preparation and
                                                                              11 processing; data processing services in the field of payroll, benefits and human
                                                                              12 resources; business management consultation and services, namely, managing and
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 administering non-core functions, namely, records management, information
                                                                              14 services, administration, payroll, benefits and accounting; administration of business
                                                                              15 payroll and benefits for others; human resources consultation and management;
                                                                              16 serving as a human resources department for others; professional employer
                                                                              17 organization services in the nature of payroll, benefits and human resources
                                                                              18 departments; personal career placement services; providing human resource
                                                                              19 information via a global computer network; advertising, marketing and sales
                                                                              20 improvement consultancy” in Class 35, “Janitorial services; Installation and
                                                                              21 maintenance of security systems for buildings and premises” in Class 37, “Training
                                                                              22 services in the field of fire prevention, life-saving techniques, and building safety;
                                                                              23 educational services, namely, conducting classes, seminars, conferences, workshops,
                                                                              24 and podcasts in the field of security guard training and proper surveillance and
                                                                              25 distributing course materials in connection therewith; providing on-line training
                                                                              26 classes, courses, seminars, workshops, and podcasts in the field of security guard
                                                                              27 training and proper surveillance and distributing course materials in connection
                                                                              28 therewith; training services in the field of security guard and proper surveillance in
                                                                                                                           10
                                                                                                                        COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 11 of 28 Page ID #:11




                                                                               1 connection therewith” in Class 41, “Providing a website featuring non-downloadable
                                                                               2 software for use in database management, for use as spreadsheet, for word processing,
                                                                               3 for tracking and reporting documents, information and metrics in the field of security
                                                                               4 guard services; providing on-line non-downloadable software for use in database
                                                                               5 management, for use as spreadsheet, for word processing, for tracking and reporting
                                                                               6 documents, information and metrics in the field of security guard services; computer
                                                                               7 software consultation” in Class 42, and “Security services in the nature of security
                                                                               8 guard services; evaluating and assessing on-site security programs for others; and
                                                                               9 property surveillance and security protective services, namely, providing executive
                                                                              10 protection, civil protection, personal security consultation, home security
                                                                              11 consultations, personal body guarding, control of building environmental access and
                                                                              12 security systems; security guard services; security guard services, namely, provision
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 of uniformed, unarmed security professionals; security consulting services in the
                                                                              14 fields of fire and life safety, and emergency and terrorism response; and design and
                                                                              15 implementation of security programs, including standing, patrol and console security,
                                                                              16 fire and life safety, and emergency and terrorism response; consultation in the field of
                                                                              17 data theft and identity theft; fraud and identity theft protection services; monitoring
                                                                              18 of credit reports, the Internet, and public records to facilitate the detection and
                                                                              19 prevention of identity theft and fraud; identity verification, namely, providing
                                                                              20 authentication of personal identification information; monitoring of security systems
                                                                              21 for buildings and premises; security consulting services, namely, evaluating and
                                                                              22 assessing on-site security programs for others; providing property surveillance
                                                                              23 services, namely, monitoring security systems and security guarding for facilities;
                                                                              24 security protective services, namely, providing executive protection, personal security
                                                                              25 consultation, and personal body guarding; concierge services, namely, hotel concierge
                                                                              26 services, personal concierge services for others comprising making requested
                                                                              27 personal arrangements and reservations, running errands and providing customer
                                                                              28 specific information to meet individual needs, all rendered in business establishments,
                                                                                                                          11
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 12 of 28 Page ID #:12




                                                                               1 office buildings, hotels, residential complexes and homes” in Class 45. The date of
                                                                               2 first use of this mark is at least as early as August 1, 2016. This application was
                                                                               3 allowed by the Patent and Trademark Office and issued as Registration No. 5,146,530
                                                                               4 on February 21, 2017. This registration is active and valid.
                                                                               5        20.    On May 31, 2016, Allied Universal filed an application for registration
                                                                               6 of the mark ALLIED UNIVERSAL SECURITY SYSTEMS in the United States
                                                                               7 Patent and Trademark Office on the Principal Register under the Lanham Act, 15
                                                                               8 U.S.C. § 1051 et seq. This application was assigned Serial No. 87/054,789 and covers
                                                                               9 the use of this mark in connection with “Installation and maintenance of security
                                                                              10 systems, including security systems featuring access control and video monitoring,
                                                                              11 for buildings and premises” in Class 37, “Providing a website featuring non-
                                                                              12 downloadable software for use in tenant emergency evacuation, database
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 management, for use as spreadsheet, for word processing, for tracking and reporting
                                                                              14 documents, information and metrics in the field of security guard services; providing
                                                                              15 on-line non-downloadable software for use in database management, for use as
                                                                              16 spreadsheet, for word processing, for tracking and reporting documents, information
                                                                              17 and metrics in the field of security guard services; computer software consultation”
                                                                              18 in Class 42, and “Security services in the nature of security guard services; evaluating
                                                                              19 and assessing on-site security programs for others; Property surveillance and security
                                                                              20 protective services, namely, providing executive protection, civil protection, personal
                                                                              21 security consultation, home security consultation, personal body guarding, control of
                                                                              22 building environmental access and security systems; security guard services; security
                                                                              23 guard services, namely, provision of uniformed, unarmed security professionals;
                                                                              24 security consulting services in the fields of fire and life safety, and emergency and
                                                                              25 terrorism response; and design and implementation of security programs, including
                                                                              26 standing, patrol and console security, fire and life safety, and emergency and terrorism
                                                                              27 response; consultation in the field of data theft and identity theft; fraud and identity
                                                                              28 theft protection services; monitoring of credit reports, the Internet, and public records
                                                                                                                          12
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 13 of 28 Page ID #:13




                                                                               1 to facilitate the detection and prevention of identity theft and fraud; monitoring of
                                                                               2 security systems for buildings and premises; security consulting services, namely,
                                                                               3 evaluating and assessing on-site security programs for others; providing property
                                                                               4 surveillance services, namely, monitoring security systems and security guarding for
                                                                               5 facilities; security protective services, namely, providing executive protection,
                                                                               6 personal security consultation, and personal body guarding; concierge services,
                                                                               7 namely, hotel concierge services, personal concierge services for others comprising
                                                                               8 making requested personal arrangements and reservations, running errands and
                                                                               9 providing customer specific information to meet individual needs, all rendered in
                                                                              10 business establishments, office buildings, hotels, residential complexes and homes”
                                                                              11 in Class 45. The date of first use of this mark is at least as early as August 1, 2016.
                                                                              12 This application was allowed by the Patent and Trademark Office and issued as
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 Registration No. 5,136,162 on February 7, 2017. This registration is active and valid.
                                                                              14        21.    The ALLIED Marks are strong and distinctive. Allied Universal has been
                                                                              15 using marks containing ALLIED dating back to 1957 and marks containing ALLIED
                                                                              16 UNIVERSAL since 2016. Allied Universal has expanded, and continues to expand,
                                                                              17 its use of and registrations for marks comprising ALLIED, and the ALLIED Marks
                                                                              18 have developed invaluable goodwill and reputation within the security industry as a
                                                                              19 designator of source of the Allied Universal Services.
                                                                              20        22.    Allied Universal’s ALLIED Marks have become well-known throughout
                                                                              21 the security industry. Through its widespread, continuous, and substantially exclusive
                                                                              22 use of the ALLIED Marks to identify the Allied Universal Services and Allied
                                                                              23 Universal as its source, Allied Universal owns valid and subsisting federal statutory
                                                                              24 and common law rights in the ALLIED Marks.
                                                                              25        23.    Allied Universal is the owner of U.S. Copyright Registration Number
                                                                              26 TX 8-857-267 for the work titled “ALLIED UNIVERSAL SECURITY SERVICES
                                                                              27 PATCH DESIGN” (“Allied Copyright Registration”). The Allied Copyright
                                                                              28 Registration is public record.
                                                                                                                         13
                                                                                                                      COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 14 of 28 Page ID #:14




                                                                               1         24.   The work that is the subject of the Allied Copyright Registration was first
                                                                               2 published on August 1, 2016 and subsequently received a U.S. Copyright Registration
                                                                               3 date of October 1, 2019. A true and correct copy of the Allied Copyright Registration
                                                                               4 and the deposit materials are attached hereto as Exhibit A. Universal Services of
                                                                               5 America, LP is the author and copyright claimant of the artwork that is the subject of
                                                                               6 the Allied Copyright Registration.
                                                                               7         25.   Allied Universal owns all right, title, and interest in and to the Allied
                                                                               8 Copyright Registration, including any and all copyrights associated with the same.
                                                                               9         26.   As the owner of and the rights holder in the Allied Copyright
                                                                              10 Registration, Allied Universal has the exclusive right to reproduce, distribute, display,
                                                                              11 and prepare derivative works based on the Allied Copyright Registration. 17 U.S.C.
                                                                              12 §§ 106 and 114.
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13         27.   The registration of the Allied Copyright Registration serves as prima
                                                                              14 facie evidence of the validity of the copyright and of the facts stated in the certificate.
                                                                              15 17 U.S.C. § 410(c).
                                                                              16         28.   Allied Universal prominently displays the ALLIED Marks, including the
                                                                              17 Allied Copyright Registration, on patches on each of the Allied Universal security
                                                                              18 uniforms.
                                                                              19         29.   Allied Universal has expended substantial time, money, and resources
                                                                              20 marketing, advertising, and promoting security services, namely, the Allied Universal
                                                                              21 Services under the ALLIED Marks.
                                                                              22         30.   The market success of the Allied Universal Services offered under the
                                                                              23 ALLIED Marks has been extraordinary, and the relevant public has come to rely upon
                                                                              24 and recognize the Allied Universal Services by the well-known ALLIED Marks.
                                                                              25         31.   Allied Universal has vigorously defended its ALLIED Marks, when
                                                                              26 necessary, against infringers and potential infringers including, but not limited to,
                                                                              27 filing lawsuits in federal district court in order to protect its ALLIED Marks.
                                                                              28
                                                                                                                           14
                                                                                                                        COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 15 of 28 Page ID #:15




                                                                               1        32.     Allied Universal has notified Allied Global Security of Allied
                                                                               2 Universal’s ALLIED Marks and requested that Allied Global Security cease use of
                                                                               3 the ALLIED GLOBAL Marks (defined below) and/or any additional marks that are
                                                                               4 confusingly similar to Allied Universal’s ALLIED Marks.
                                                                               5        33.     The ALLIED Marks are famous and widely known among the U.S.
                                                                               6 general public due to, among other things, Allied Universal’s longstanding use,
                                                                               7 distinctiveness, and extensive use, promotion, advertising, and marketing of its
                                                                               8 services in connection with the ALLIED Marks.
                                                                               9        34.     Allied Universal has not given, either express or implied, consent or
                                                                              10 authorization to Allied Global Security to use the ALLIED Marks, or any similar
                                                                              11 variations thereof.
                                                                              12              Background as to Allied Global Security’s Unlawful Conduct
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13        35.     Allied Global Security provides uniformed security guard services
                                                                              14 throughout California, including, but not limited to: Riverside, Los Angeles, San
                                                                              15 Bernardino, Orange County, San Diego, and Ventura.
                                                                              16        36.     Starting in 2020, Allied Global Security began using the term ALLIED
                                                                              17
                                                                              18
                                                                              19 GLOBAL, ALLIED GLOBAL SECURITY SERVICES,                                  , and other
                                                                              20 similar variations thereof, in United States commerce in connection with security
                                                                              21 services (the “ALLIED GLOBAL Marks”).
                                                                              22        37.     Allied Global Security filed Articles of Incorporation in the state of
                                                                              23 California for “Allied Global Security Services Inc.” on January 26, 2021.
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28
                                                                                                                         15
                                                                                                                      COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 16 of 28 Page ID #:16




                                                                               1        38.    Allied Global Security has adopted and uses             ,   or    similar
                                                                               2 variations thereof, as a patch for its security uniforms that         encompasses the
                                                                               3 ALLIED GLOBAL Marks (“Allied Global Security Patch”), which is clearly visible
                                                                               4 on Allied Global Security’s security uniforms and throughout its website at
                                                                               5 www.alliedglobalss.com.
                                                                               6        39.    Allied Global Security is currently copying, using, reproducing,
                                                                               7 distributing, and publicly displaying the Allied Global Security Patch, which is
                                                                               8 substantially similar to the ALLIED Marks and the Allied Copyright Registration.
                                                                               9        40.    Allied Global Security has registered and is using the domain name
                                                                              10 www.alliedglobalss.com, which fully encompasses the term ALLIED, in connection
                                                                              11 with advertising, promoting, offering for sale, and otherwise using the ALLIED
                                                                              12 GLOBAL Marks and Allied Global Security Patch in connection with security
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 services.
                                                                              14        41.    Allied Global Security adopted and used a blue, white, and yellow color
                                                                              15 scheme in connection with its security services, the Allied Global Security Patch, and
                                                                              16 the ALLIED GLOBAL Marks and continues to use a similar color scheme in
                                                                              17 connection with the same located on its website, www.alliedglobalss.com as of the
                                                                              18 date of filing this Complaint.
                                                                              19        42.    Individuals associated with Allied Global Security have gone to Allied
                                                                              20 Universal’s job sites and have gained access to the sites through actual confusion and
                                                                              21 the mistaken belief that these individuals are somehow associated with Allied
                                                                              22 Universal.
                                                                              23        43.    As a result of actual confusion, individuals associated with Allied Global
                                                                              24 Security have attempted to poach Allied Universal’s security guards once they have
                                                                              25 gained unauthorized access to the Allied Universal job sites and have inquired about
                                                                              26 Allied Universal’s wages, benefits, customers, and duties to unfairly compete with
                                                                              27 Allied Universal.
                                                                              28
                                                                                                                          16
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 17 of 28 Page ID #:17




                                                                               1        44.    In light of Allied Universal’s use of marks containing ALLIED dating
                                                                               2 back to 1957 and its use of the ALLIED Marks dating back to at least as early as 2016
                                                                               3 for the Allied Universal Services and Allied Universal security uniform patches,
                                                                               4 Allied Universal has priority over Allied Global Security’s use of the ALLIED
                                                                               5 GLOBAL Marks and Allied Global Security Patch.
                                                                               6        45.    Allied Universal, through its counsel, on multiple occasions as early as
                                                                               7 July 7, 2021, communicated with Allied Global Security notifying them of Allied
                                                                               8 Universal’s ALLIED Marks and requesting the cessation of use of the Allied Global
                                                                               9 Security’s ALLIED GLOBAL Marks and Allied Global Security Patch on the basis
                                                                              10 that these marks are likely to be confused with, have already resulted in actual
                                                                              11 confusion, infringe upon, and unfairly compete with Allied Universal’s ALLIED
                                                                              12 Marks when used in connection with the Allied Universal Services and as security
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 patches.
                                                                              14        46.    On July 16, 2021, Allied Universal, through its counsel, once again
                                                                              15 notified Allied Global Security of its unlawful and infringing actions against the
                                                                              16 ALLIED Marks.
                                                                              17        47.    Despite notice of Allied Universal’s intellectual property rights in the
                                                                              18 ALLIED Marks, Allied Global Security has yet to discontinue its use of the ALLIED
                                                                              19 GLOBAL Marks, the Allied Global Security Patch, or the www.alliedglobalss.com
                                                                              20 website, as requested by Allied Universal, and continues to infringe upon and dilute
                                                                              21 the ALLIED Marks and unfairly compete with Allied Universal.
                                                                              22        48.    Allied Universal has not given consent, either directly or indirectly, to
                                                                              23 Allied Global Security to use the ALLIED Marks, or any marks similar thereto, in the
                                                                              24 manner in which Allied Global Security is using the ALLIED GLOBAL Marks and
                                                                              25 Allied Global Security Patch.
                                                                              26              COUNT I - FEDERAL TRADEMARK INFRINGEMENT
                                                                              27        49.    Allied Universal repeats and re-alleges, and incorporates by reference,
                                                                              28 the foregoing paragraphs as though they were fully set forth at length herein.
                                                                                                                         17
                                                                                                                      COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 18 of 28 Page ID #:18




                                                                               1        50.   Allied Universal’s ALLIED Marks are federally registered and, as such,
                                                                               2 the corresponding registrations are evidence of Allied Universal’s exclusive right to
                                                                               3 use the ALLIED Marks in connection with the Allied Universal Services. 15 U.S.C.
                                                                               4 § 1115.
                                                                               5        51.   The ALLIED Marks are distinctive to both the relevant public and within
                                                                               6 the security industry for the Allied Universal Services.
                                                                               7        52.   Allied Universal’s well-known ALLIED Marks and Allied Global
                                                                               8 Security’s ALLIED GLOBAL Marks are similar with respect to sight, sound,
                                                                               9 meaning, and commercial impression.
                                                                              10        53.   The ALLIED GLOBAL Marks wholly encompass the dominant portion
                                                                              11 of the ALLIED Marks, namely, ALLIED.
                                                                              12        54.   Allied Global Security also combines the terms “SECURITY” and/or
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 “SERVICES” to many of its uses of the ALLIED GLOBAL Marks.
                                                                              14        55.   Allied Global Security’s ALLIED GLOBAL SECURITY SERVICES
                                                                              15 mark and Allied Universal’s ALLIED UNIVERSAL SECURITY SERVICES mark
                                                                              16 are only separated by one word. The only difference is the use of GLOBAL instead
                                                                              17 of UNIVERSAL, but these words are synonyms with the same meaning and
                                                                              18 commercial impression.
                                                                              19        56.   The security services offered by Allied Global Security under the
                                                                              20 ALLIED GLOBAL Marks are identical to the security services offered by Allied
                                                                              21 Universal under its ALLIED Marks.
                                                                              22        57.   Allied Global Security’s use of the ALLIED GLOBAL Marks for
                                                                              23 security services has already caused actual confusion with the ALLIED Marks and
                                                                              24 Allied Universal and will continue to lead to confusion, mistake, or deception of the
                                                                              25 public within the meaning of Section 2(d) of the Trademark Act, 15 U.S.C. § 1052(d).
                                                                              26        58.   Allied Global Security has infringed Allied Universal’s ALLIED Marks
                                                                              27 in interstate commerce by various acts, including using the ALLIED GLOBAL Marks
                                                                              28 in connection with identical security services as compared to the Allied Universal
                                                                                                                         18
                                                                                                                      COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 19 of 28 Page ID #:19




                                                                               1 Services. This unauthorized use by Allied Global Security constitutes infringement of
                                                                               2 Allied Universal’s prior-existing ALLIED Marks.
                                                                               3        59.     Allied Universal has not given consent, either directly or indirectly, to
                                                                               4 Allied Global Security to use the ALLIED Marks, or any marks similar thereto, in the
                                                                               5 manner in which Allied Global Security is using the ALLIED GLOBAL Marks.
                                                                               6        60.     Allied Global Security’s conduct has caused and, if not enjoined, will
                                                                               7 continue to cause irreparable damage to the rights of Allied Universal in its ALLIED
                                                                               8 Marks and in its business, reputation, and goodwill. Allied Universal’s damages from
                                                                               9 the aforesaid unlawful actions of Allied Global Security, to the extent ascertainable,
                                                                              10 have not yet been determined.
                                                                              11        61.     By the forgoing actions, Allied Global Security has clearly engaged in
                                                                              12 willful trademark infringement in violation of 15 U.S.C. § 1117.
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13        62.     Allied Universal seeks attorney’s fees and costs given the willful conduct
                                                                              14 of Allied Global Security.
                                                                              15        63.     Allied Universal seeks treble damages given the willful conduct of Allied
                                                                              16 Global Security.
                                                                              17               COUNT II - FEDERAL COPYRIGHT INFRINGEMENT
                                                                              18        64.     Allied Universal repeats and re-alleges, and incorporates by reference,
                                                                              19 the foregoing paragraphs as though the same were fully set forth at length herein.
                                                                              20        65.     This cause of action for copyright infringement arises under the
                                                                              21 copyright laws of the United States, Title 17, U.S.C. § 101 et. seq. and common law.
                                                                              22        66.     Allied Universal’s Allied Copyright Registration is an original work of
                                                                              23 authorship.
                                                                              24        67.     Allied Universal owns and has rights in U.S. Copyright Registration No.
                                                                              25 TX 8-857-267.
                                                                              26        68.     As the owner of the Allied Copyright Registration, No. TX 8-857-267,
                                                                              27 Allied Universal has the exclusive right to reproduce, distribute, display, and prepare
                                                                              28 derivative works based on the copyrighted work. 17 U.S.C. §§ 106 and 113.
                                                                                                                          19
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 20 of 28 Page ID #:20




                                                                               1        69.    Allied Universal’s federal copyright registration for the Allied Copyright
                                                                               2 Registration is prima facie evidence of the validity of the copyright and of the facts
                                                                               3 stated in the certificate. 17 U.S.C. § 410(c).
                                                                               4        70.    Allied Global Security had access to and knowledge of the ALLIED
                                                                               5 Marks and the Allied Universal security patch that is the subject of the Allied
                                                                               6 Copyright Registration.
                                                                               7        71.    Allied Global Security, with knowledge of the ALLIED Marks, adopted
                                                                               8 and continues to use a substantially similar patch design for its security uniforms and
                                                                               9 throughout its website as compared to Allied Universal’s federally registered security
                                                                              10 uniform patch, the Allied Copyright Registration:
                                                                              11
                                                                              12
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13
                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20        72.    By the actions alleged above, Allied Global Security has infringed and
                                                                              21 will continue to infringe Allied Universal’s copyright in the Allied Copyright
                                                                              22 Registration through using the Allied Global Security Patch, and other substantially
                                                                              23 similar variations of the ALLIED Marks.
                                                                              24        73.    Allied Universal has not authorized Allied Global Security to use the
                                                                              25 Allied Copyright Registration.
                                                                              26        74.    Allied Global Security’s infringement of the Allied Copyright
                                                                              27 Registration as complained of herein has been willful and deliberate.
                                                                              28
                                                                                                                          20
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 21 of 28 Page ID #:21




                                                                               1        75.    Allied Global Security will continue to infringe Allied Universal’s
                                                                               2 copyrights unless restrained by this Court.
                                                                               3        76.    Allied Universal believes that it has suffered or is likely to suffer
                                                                               4 damages, and will continue to suffer serious and substantial damages resulting from
                                                                               5 Allied Global Security’s acts of copyright infringement, including irreparable injury
                                                                               6 for which there is no adequate remedy at law.
                                                                               7        77.    Allied Universal’s damages from the aforesaid unlawful actions of
                                                                               8 Allied Global Security, to the extent ascertainable, have not yet been
                                                                               9 determined. Alternatively, Allied Universal is entitled to, and may elect to pursue,
                                                                              10 statutory damages.
                                                                              11        78.    Allied Universal seeks statutory damages as the infringement began after
                                                                              12 the Allied Copyright Registration issued.
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13        79.    Allied Universal seeks attorney’s fees as the infringement began after the
                                                                              14 Allied Copyright Registration issued.
                                                                              15        80.    Allied Universal seeks attorney’s fees and costs given the willful
                                                                              16 infringement of Allied Global Security.
                                                                              17                 COUNT III - FEDERAL UNFAIR COMPETITION
                                                                              18        81.    Allied Universal repeats and re-alleges, and incorporates by reference,
                                                                              19 the foregoing paragraphs as though they were fully set forth at length herein.
                                                                              20        82.    Allied Universal and Allied Global Security are competitors and both
                                                                              21 offer identical security services.
                                                                              22        83.    After Allied Universal’s adoption and use of its ALLIED Marks in
                                                                              23 connection with the Allied Universal Services, Allied Global Security adopted and
                                                                              24 used the ALLIED GLOBAL Marks in connection with identical security services.
                                                                              25        84.    The ALLIED GLOBAL Marks are confusingly similar in sight, sound,
                                                                              26 meaning, and commercial impression and are marketed and sold to the same or similar
                                                                              27 customers as Allied Universal’s ALLIED Marks.
                                                                              28
                                                                                                                         21
                                                                                                                      COMPLAINT
                                                                               Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 22 of 28 Page ID #:22




                                                                               1         85.    Allied Global Security has adopted an identical color scheme to Allied
                                                                               2 Universal that incorporates blue, white, and some yellow in connection with its
                                                                               3 ALLIED GLOBAL Marks and the www.alliedglobalss.com website.
                                                                               4         86.    Allied Global Security has adopted a nearly identical patch design for its
                                                                               5 security uniforms as compared to Allied Universal’s federally registered security
                                                                               6 uniform patch (trademark and copyright registrations), namely, by including a globe
                                                                               7 design, stacking “ALLIED” over “GLOBAL”, which creates a similar commercial
                                                                               8 impression as “UNIVERSAL”, and by incorporating a similar blue “bar”-shape
                                                                               9 connecting the two words.
                                                                              10
                                                                              11
                                                                              12
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13
                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                                         87.    Allied Global Security has gained unauthorized access to Allied
                                                                              21
                                                                                   Universal job sites and has approached Allied Universal guards in attempts to poach
                                                                              22
                                                                                   employees and/or inquire about Allied Universal’s business practices, guard salaries
                                                                              23
                                                                                   and benefits, job duties, etc.
                                                                              24
                                                                                         88.    Allied Global Security has unfairly competed with Allied Universal and
                                                                              25
                                                                                   its ALLIED Marks in interstate commerce by various acts including, but not limited
                                                                              26
                                                                                   to, knowingly: using the ALLIED GLOBAL Marks in connection with identical
                                                                              27
                                                                                   security services, using an identical blue-white-yellow color scheme, adopting a
                                                                              28
                                                                                                                          22
                                                                                                                       COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 23 of 28 Page ID #:23




                                                                               1 nearly identical security uniform patch design, and gaining unauthorized access to
                                                                               2 Allied Universal’s job sites through actual confusion. These unauthorized uses and
                                                                               3 practices by Allied Global Security constitute unfair competition to the substantial
                                                                               4 and irreparable injury of the public and of Allied Universal’s ALLIED Marks,
                                                                               5 business reputation, and goodwill in violation of Section 43(a) of the Lanham Act, 15
                                                                               6 U.S.C. § 1125.
                                                                               7        89.      The activities of Allied Global Security complained of herein constitute
                                                                               8 a willful and intentional tort, in derogation of Allied Universal’s rights. Acts of unfair
                                                                               9 competition commenced and have continued in spite of Allied Global Security’s
                                                                              10 knowledge that the use of the ALLIED GLOBAL Marks in connection with security
                                                                              11 services was and is in contravention of Allied Universal’s rights.
                                                                              12        90.      Allied Universal has not given consent, either directly or indirectly, to
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 Allied Global Security to use the ALLIED Marks, or any marks similar thereto, in the
                                                                              14 manner in which Allied Global Security is using the ALLIED GLOBAL Marks.
                                                                              15        91.      Allied Global Security’s conduct has caused and, if not enjoined, will
                                                                              16 continue to cause irreparable damage to the rights of Allied Universal in its ALLIED
                                                                              17 Marks and in its business, reputation, and goodwill. Allied Universal’s damages from
                                                                              18 the aforesaid unlawful actions of Allied Global Security, to the extent ascertainable,
                                                                              19 have not yet been determined.
                                                                              20        92.      Allied Universal seeks attorney’s fees and costs given the willful conduct
                                                                              21 of Allied Global Security.
                                                                              22      COUNT IV - Unfair Competition Under Cal. Bus. & Prof. Code § 17200
                                                                              23        93.      Allied Universal repeats and re-alleges, and incorporates by reference,
                                                                              24 the foregoing paragraphs as though they were fully set forth at length herein.
                                                                              25        94.      This cause of action arises under Cal. Bus. & Prof. Code § 17200.
                                                                              26 California’s Business and Professional Code § 17200 prohibits “any unlawful, unfair
                                                                              27 or fraudulent business act or practice and unfair, deceptive, untrue or misleading
                                                                              28 advertising.”
                                                                                                                           23
                                                                                                                        COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 24 of 28 Page ID #:24




                                                                               1        95.   Defendant’s actions complained of herein are unlawful, unfair, and/or
                                                                               2 fraudulent business acts or practices, constituting unfair and deceptive business
                                                                               3 practices in violation of California’s Business and Professional Code § 17200,
                                                                               4 namely, knowingly and willfully trading off of the goodwill of Allied Universal’s
                                                                               5 ALLIED Marks with the confusingly similar ALLIED GLOBAL Marks without
                                                                               6 direct or indirect authorization from Allied Universal.
                                                                               7        96.    Allied Global Security’s conduct has caused and, if not enjoined, will
                                                                               8 continue to cause irreparable damage to the rights of Allied Universal in its ALLIED
                                                                               9 Marks and in its business, reputation, and goodwill.
                                                                              10        97.   Allied Universal seeks injunctive relief and recovery of all actual
                                                                              11 economic damages it suffered as a result of Allied Global Security’s unlawful
                                                                              12 activities and any other relief as the Court may deem just and proper. Allied
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 Universal’s damages from the aforesaid unlawful actions of Allied Global Security,
                                                                              14 to the extent ascertainable, have not yet been determined.
                                                                              15                      COUNT V - DILUTION BY BLURRING
                                                                              16        98.   Allied Universal repeats and re-alleges, and incorporates by reference,
                                                                              17 the foregoing paragraphs as though the same were fully set forth at length herein.
                                                                              18        99.   This cause of action for dilution by blurring arises under the laws of the
                                                                              19 United States, Title 15, U.S.C. § 1125(c).
                                                                              20        100. The ALLIED Marks are registered with the United States Patent and
                                                                              21 Trademark Office on the Principal Register.
                                                                              22        101. Since 1957, Allied Universal has been using marks containing ALLIED
                                                                              23 in connection with security services.
                                                                              24        102. Universal has extensively used, advertised, and offered services under
                                                                              25 the ALLIED Marks for many years, since at least as early as 2016, throughout the
                                                                              26 entire United States and the general consuming public of the United States widely
                                                                              27 recognizes the ALLIED Marks as source designations of Allied Universal’s Services.
                                                                              28
                                                                                                                         24
                                                                                                                      COMPLAINT
                                                                                Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 25 of 28 Page ID #:25




                                                                               1        103. The ALLIED Marks are distinctive and have become famous prior to
                                                                               2 Allied Global Security’s use of the ALLIED GLOBAL Marks.
                                                                               3        104. Allied Global Security’s unauthorized use of the confusingly similar
                                                                               4 ALLIED GLOBAL Marks for identical services creates an association with Allied
                                                                               5 Universal’s famous ALLIED Marks and impairs the distinctiveness of the famous
                                                                               6 marks and is likely to cause dilution by blurring.
                                                                               7        105. Allied Global Security’s conduct has caused and, if not enjoined, will
                                                                               8 continue to cause irreparable damage to the rights of Allied Universal in its ALLIED
                                                                               9 Marks and in its business, reputation, and goodwill. Allied Universal’s damages from
                                                                              10 the aforesaid unlawful actions of Allied Global Security, to the extent ascertainable,
                                                                              11 have not yet been determined.
                                                                              12        106. Allied Universal seeks attorney’s fees and costs given the willful conduct
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13 of Allied Global Security.
                                                                              14                               PRAYERS FOR RELIEF
                                                                              15        WHEREFORE, Allied Universal prays for relief against Allied Global
                                                                              16 Security as follows:
                                                                              17        A.    That the Court preliminary and permanently enjoin and restrain Allied
                                                                              18              Global Security, their officers, directors, agents, employees and all
                                                                              19              persons in active concert or participation with Allied Global Security
                                                                              20              who receive actual notice of the injunction, by personal service or
                                                                              21              otherwise, from doing, abiding, causing or abetting any of the following:
                                                                              22              (i)     infringing or contributing to the infringement;
                                                                              23              (ii)    engaging in any acts or activities directly or indirectly calculated
                                                                              24                      to infringe Allied Universal’s ALLIED Marks;
                                                                              25              (iii)   using by selling, offering for sale, promoting, advertising,
                                                                              26                      marketing or distributing of Allied Universal’s services and/or
                                                                              27                      products, advertisements or marketing materials that use the term
                                                                              28                      “ALLIED,” or any mark similar thereto;
                                                                                                                          25
                                                                                                                       COMPLAINT
                                                                               Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 26 of 28 Page ID #:26




                                                                               1            (iv)   using any configuration or design that is confusingly similar
                                                                               2                   and/or substantially similar to Allied Universal’s ALLIED Marks;
                                                                               3                   and
                                                                               4            (v)    otherwise competing unfairly or deceptively with Allied Universal
                                                                               5                   in any manner whatsoever.
                                                                               6      B.    That the Court find that Allied Global Security is infringing Allied
                                                                               7            Universal’s copyrights and trademarks in the ALLIED Marks, is
                                                                               8            competing unfairly with, is diluting the ALLIED Marks, and committing
                                                                               9            deceptive trade practices against Allied Universal.
                                                                              10      C.    That the Court Order Allied Global Security to deliver up to Allied
                                                                              11            Universal for destruction, at Allied Global Security’s expense, catalogs,
                                                                              12            web site materials, literature, brochures, quotes, packaging, uniforms,
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13            patches, badges, signs, promotional materials, advertisements and any
                                                                              14            other communications to the public in the possession or under the control
                                                                              15            of Allied Global Security that use any of the ALLIED GLOBAL Marks
                                                                              16            or any other designations similar to any of Allied Universal’s ALLIED
                                                                              17            Marks and any other material or any representations that are or may
                                                                              18            contain the ALLIED GLOBAL Marks or any other terms similar to
                                                                              19            Allied Universal’s ALLIED Marks.
                                                                              20      D.    That the Court Order Allied Global Security to account for and pay to
                                                                              21            Allied Universal the damages to which Allied Universal is entitled as a
                                                                              22            consequence of the trademark infringement of Allied Universal’s
                                                                              23            ALLIED Marks.
                                                                              24      E.    That the Court Order Allied Global Security to account for and pay to
                                                                              25            Allied Universal the damages to which Allied Universal is entitled as a
                                                                              26            consequence of the copyright infringement of Allied Universal’s Allied
                                                                              27            Copyright Registration.
                                                                              28
                                                                                                                      26
                                                                                                                   COMPLAINT
                                                                               Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 27 of 28 Page ID #:27




                                                                               1      F.    That the Court Order Allied Global Security to account for and pay
                                                                               2            statutory damages, to which Allied Universal is entitled as a consequence
                                                                               3            of the infringement of the Allied Copyright Registration.
                                                                               4      G.    That the Court Order Allied Global Security to account for and pay over
                                                                               5            to Allied Universal all profits received, if any, by Allied Global Security
                                                                               6            from its unlawful acts.
                                                                               7      H.    That the Court Order Allied Global Security to account for and to pay
                                                                               8            over to Allied Universal all damages suffered by Allied Universal as a
                                                                               9            result of Allied Global Security’s unfair competition.
                                                                              10      I.    That the Court Order Allied Global Security to account for and to pay
                                                                              11            over to Allied Universal all damages suffered by Allied Universal as a
                                                                              12            result of Allied Global Security’s dilution by blurring.
                 601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13      J.    That the Court Order Allied Global Security to account for and to pay
                                                                              14            over to Allied Universal all damages suffered by Allied Universal as a
                                                                              15            result of Allied Global Security’s California State unlawful, unfair
                                                                              16            and/or fraudulent business acts or practices pursuant to Cal. Bus. & Prof.
                                                                              17            Code § 17200.
                                                                              18      K.    That the Court enter an order placing reasonable but effective restrictions
                                                                              19            on the future transactions and activities of Allied Global Security so as
                                                                              20            to prevent fraud on the Court and so as to ensure the capacity of Allied
                                                                              21            Global Security to pay, and the prompt payment of, any judgment
                                                                              22            entered against Allied Global Security in this action.
                                                                              23      L.    That the Court award Allied Universal its compensatory, incidental, and
                                                                              24            consequential damages.
                                                                              25      M.    That the Court award Allied Universal enhanced, treble, and/or punitive
                                                                              26            damages.
                                                                              27      N.    That the Court award Allied Universal its reasonable attorney’s fees and
                                                                              28            the costs of this action as permitted under applicable law.
                                                                                                                         27
                                                                                                                      COMPLAINT
                                                                               Case 2:21-cv-07037 Document 1 Filed 08/31/21 Page 28 of 28 Page ID #:28




                                                                               1        O.     That the Court grant Allied Universal such other further relief as is just
                                                                               2               and proper.
                                                                               3                             DEMAND FOR JURY TRIAL
                                                                               4        Allied Universal demands a trial by jury on all triable issues of fact.
                                                                               5
                                                                                   Dated:    August 31, 2021             COZEN O'CONNOR
                                                                               6
                                                                               7
                                                                                                                         By: /s/Matthew E. Lewitz
                                                                               8                                            Matthew E. Lewitz
                                                                               9                                            Camille M. Miller (Pro Hac Vice
                                                                                                                            Pending)
                                                                              10                                            Melanie A. Miller (Pro Hac Vice
                                                                              11                                            Pending)
                                                                                                                            Kevin M. Gibbs (Pro Hac Vice Pending)
                                                                              12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                                                                            Attorneys for Plaintiffs
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              13                                            Universal Services of America, LP and
                                                                                                                            Universal Protection Service, LP
                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28
                                                                                                                          28
                                                                                                                       COMPLAINT
